






FBL FINANCIAL GROUP, INC.
CASH-BASED RESTRICTED SURPLUS UNIT PLAN
Effective November 18, 2015




1.Purpose of the Plan. The purpose of the FBL Financial Group, Inc. Cash-Based
Restricted Surplus Unit Plan (the “Plan”) is to attract and retain the best
available personnel for positions of substantial responsibility, by providing
additional incentive to officers, employees, advisors and consultants of FBL
Financial Group, Inc. (the “Company”) and its affiliates identified by the Stock
Subcommittee of the Management Development and Compensation Committee of the
Board of Directors of the Company (the “Subcommittee”). To facilitate the
purpose of this Plan, the Subcommittee may issue restricted surplus units (the
“Units”) to such officers, employees, advisors and consultants (the
“Participants”) selected by it from time to time. The value of a Participant’s
Units shall be paid to them in cash or cash equivalents in accordance with the
terms of this Plan.


2.Administration of the Plan.


2.1    General. The Plan shall be administered by the Subcommittee.


2.2    Powers. The Subcommittee shall have full discretionary power and
authority to: (a) select the Participants to whom awards of Units may from time
to time be granted hereunder (an “Award”); (b) determine the number of Units
granted to each Participant pursuant to an Award; (c) determine the forfeiture,
vesting and other terms, conditions and restrictions of any Award granted
hereunder; (d) determine whether, to what extent, and under what circumstances
Awards may be canceled; (e) interpret and administer the Plan and any instrument
or agreement entered into under the Plan; (f) establish such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (g) make any other determination and take any
other action that the Subcommittee deems necessary or desirable for
administration of the Plan, provided that such determination or action is not
inconsistent with the terms of this Plan or any order or resolution of the
Company’s Board of Directors.


2.3    Binding Authority. The decisions of the Subcommittee shall be final,
conclusive, and binding with respect to the interpretation and administration of
the Plan and Awards. The Subcommittee shall make, in its sole discretion, all
determinations arising in the administration, construction, or interpretation of
the Plan and Awards, including the right to construe ambiguous or disputed Plan
or Award terms and provisions, and any such determination shall be conclusive
and binding on all Persons.


3.Terms and Conditions of Awards.
(a) Each Award shall consist solely of Units.
  
(b)On any date a Unit is granted, the Subcommittee shall designate the notional
value thereof. Thereafter the value of such Unit (the “Value”) shall increase or
decrease based on the financial performance of Farm Bureau Property & Casualty
Insurance Company, upon such terms as may be determined by the Subcommittee in
its sole discretion.






--------------------------------------------------------------------------------




(c)The Units awarded to a Participant may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, except upon the death of a
Participant by will or by the laws of descent and distribution.


(d)No Participant shall receive awards under this Plan in any calendar year with
an aggregate value in excess of $3,000,000.


3.2    Award Agreements. The number of Units granted to each Participant
pursuant to an Award and the forfeiture, vesting and other terms, conditions and
restrictions of any Award granted hereunder shall be set forth in a Restricted
Surplus Unit Agreement in the form determined by the Subcommittee from time to
time (the “Award Agreement”). The terms of each Award Agreement may vary from
one Award to another and from one Participant to another, but must in all cases
be consistent with the terms of this Plan. A Participant shall have no rights
with respect to an Award and will be deemed to have rejected their Award unless
and until they have signed and returned their Award Agreement to the
Subcommittee within the time period designated by the Subcommittee.


3.3    Participant Accounts. Upon the execution of an Award Agreement by a
Participant, the Company shall establish a separate account maintained on the
books of the Company (the “Participant Account”) and credit to such account the
number of Units set forth in such Participant’s Award Agreement. All amounts
credited to the Participant’s Account shall for all purposes be a part of the
general assets of the Company. The Participant’s interest in his or her
Participant Account shall only be that of a general, unsecured creditor of the
Company.


3.4    Form and Timing of Payment. The Participants shall be paid the Value of
their Units in cash or cash equivalents in accordance with the terms of their
Award Agreement and this Plan; provided, however:


(a)    Any payment that represents the deferral of compensation within Section
409A of the Internal Revenue Code of 1986, as amended from time to time, shall
be made no earlier than allowed pursuant to Section 409A(a)(2) of the Code and,
without limiting the foregoing, no payment shall be made to a “specified
employee” as defined in Section 409A(a)(2)(B), earlier than allowed by Section
409A(a)(2)(B) of the Code;


(b)    Once designated in an Award Agreement, neither the time nor schedule of a
payment may be accelerated in violation of Section 409A(a)(3) of the Code; and


(c)    Once designated in an Award Agreement, neither the time nor the schedule
of a payment may be further deferred in violation of Section 409A(a)(4) of the
Code.


4.Adjustments upon Changes in Capitalization. Subject to Section 5 of this Plan,
in the event of a “Change of Capitalization,” the Subcommittee shall
conclusively determine the appropriate adjustments, if any, to the surplus of
Farm Bureau Property & Casualty Insurance Company to which the Units relate and
the number of Units granted to each Participant. For purposes of this Plan, the
term “Change of Capitalization” means any change in the surplus of Farm Bureau
Property & Casualty Insurance Company by reason of a reclassification,
recapitalization, merger, consolidation, reorganization, change in corporate
structure or otherwise.




--------------------------------------------------------------------------------






5.Statutory Compliance.


5.1    Section 409A. This Plan and each Award Agreement shall, to the extent
possible, be interpreted and operated in a manner to avoid the application of
Section 409A(a)(1) of the Code. Notwithstanding anything in this Plan or an
Award Agreement to the contrary, the Subcommittee shall be authorized to take
any unilateral action, including the amendment of this Plan and any Award
Agreement, that it deems necessary or desirable to avoid the application of or
noncompliance with Section 409A of the Code; provided, however, that neither the
Company, the Subcommittee or any other officer, employee or agent shall have any
liability to a Participant with respect to any amount paid or payable by the
Participant by reason of the application or violation of Section 409A of the
Code.


5.2    Section 162(m). For so long as the Company is a “Publicly Held
Corporation,” the terms of any Award granted to a “Covered Employee” shall, if
designated as “Performance Based Compensation” by the Subcommittee, comply with
Section 162(m)(4)(C) of the Code and the Treasury Regulations promulgated
thereunder. The terms “Publicly Held Corporation, “Covered Employee” and
“Performance Based Compensation” shall each have the definitions set forth in
Section 162(m) of the Code. The terms of this Plan and any applicable Award
Agreement shall be interpreted and operated in a manner consistent with the
foregoing and any discretion that the Subcommittee has that is inconsistent with
the foregoing shall be null and void as to such Award. Notwithstanding anything
in this Plan or an Award Agreement to the contrary, the Subcommittee shall be
authorized to take any unilateral action, including the amendment of this Plan
and any Award Agreement, that it deems necessary or desirable to cause any Award
intended to qualify as Performance Based Compensation to comply with Section
162(m)(4)(C) of the Code and the Treasury Regulations promulgated thereunder.


6.    Non-exclusivity. The adoption of the Plan by the Company shall not be
construed as amending, modifying or rescinding any previously approved incentive
arrangement or as creating any limitations on the power of the Company to adopt
such other incentive arrangements as it may deem desirable and such arrangements
may be either applicable generally or only in specific cases.


7.    Amendment and Termination. The Board of Directors of the Company may
amend, suspend, discontinue, or terminate the Plan or any portion thereof in a
manner consistent with Section 5 of the Plan.


8.    Choice of Law and Venue. This Plan, and the application or interpretation
hereof, shall be governed exclusively by its terms and by the laws of the State
of Iowa, without regard to its choice of law provisions.


Certificate of Secretary
I, Denny J. Presnall, Secretary of FBL Financial Group, Inc., do hereby certify
that the foregoing FBL FINANCIAL GROUP, INC. CASH-BASED RESTRICTED SURPLUS UNIT
PLAN was approved by the Management Development and Compensation Committee of
the Board of Directors November 18, 2015.    
                        
By:     /s/ Denny J. Presnall            
Denny J. Presnall, Secretary
November 18, 2015


